C. Allen, J.
The only exception insisted on in argument is in respect to the sufficiency of the description of the plaintiff’s business in her certificate. No facts are set forth in the bill of exceptions to show in what manner her business was conducted; and no exception lies to the refusal of the court to give the instruction asked for, because it does not appear that there were any facts in evidence to call for it. This has often been adjudged. Wells v. Prince, 15 Gray, 562. Stearns v. Janes, 12 Allen, 582. Coker v. Ropes, 125 Mass. 577. Salomon v. Hathaway, 126 Mass. 482. Commonwealth v. Sargent, 129 Mass. 115, 123. All that is properly before us is whether the instruction actually given was correct, as an abstract proposition. The purpose of the statute providing for the filing of a certificate is to allow a married woman to do business in her own name without the risk of having her property taken for her husband’s debts, and without his being liable upon contracts made by her in the prosecution of the business. The sufficiency of the description of the nature of the business is to be determined with reference to this twofold purpose. Under the instruction given, the jury must have found that the phrase “a retail liquor dealer and saloon keeper ” described with substantial accuracy her business as she conducted it. The fact that she was doing to some extent a wholesale as well as a retail liquor business would not, under these circumstances, be likely to mislead her husband’s creditors, and did not expose her property employed in the business to seizure for his debts. Exceptions overruled.